Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process and furnace, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is being considered by the examiner.


Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation a particle size of less than 5% passing through a 0.075 mm screen, and the claim also recites less than 15% passing through a 0.150 mm screen which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It appears the claim intends to be listing proportions, thus for the purpose of this examination 
Claim 6 recites the limitation "the initial temperature of the raw materials” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any heating or cooling or mixing to yield “the initial temperature”.
The term “ambient temperature” in claim 17 is a relative term which renders the claim indefinite. The term “ambient temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Ambient temperature is defined as the temperature surrounding any equipment or medium. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-14, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram.
Regarding claims 1-3, Slade discloses a process for manufacturing glass (at least Col 1; lines 21, 24) comprising: 
the preparation of preparing a glass precursor mixture (at least Col 1; 25-30) for a glassmaking furnace (at least Col 3; lines 10-11).
The preparation of the glass precursor comprises sand and soda ash, or sodium carbonate (Col 1; lines 59-60), are mixed (at least Col 2; lines 27-30, Col 3; lines 59-69).
Slade discloses about half the batch of soda ash is agglomerated with sand (at least Col 3; lines 65-69, and Claim 1) in general 30 lbs of water should be used per 100 lbs of soda ash (Col 4; lines 9-11) or alternatively stated that for every 106 pounds of light soda ash there should about 18 pounds of water (Col 3; lines 70-75). 
Thus there would be proportions of about 
100 lbs soda ash = 45359.24 g approximately 30%
Less than 30 lbs water = 13607.77 g approximately less than 9% 
200 lbs sand = 90718.47 approximately 60%

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Slade fails to disclose the limitation of claim 1 requiring “adding, after a delay of at least 10 minutes, calcium oxide in a mass proportion of between 1% and 20% of the total.”
Slade discloses in Fig 2 “the agglomerated sand-soda ash mixture is directed to storage hopper 48 for eventual use in the glass batching process.” (Col 3; lines 20-23) and in Fig 1 “the hydrated, agglomerated, sand-soda ash mixture is withdrawn into storage hopper 16.  The mixture is observed to be in the form of a finely pelletized agglomerate, exhibiting unexpected free-flowing properties.  The sand-soda ash agglomerate is then mixed with the other batch constituents in the glass batching process and charged into the ordinary glass melting furnace, and the batch is melted and refined”
Slade discloses proportions of CaO in finished glass of 6-14 percent and 12.2 percent (Col 3; line 35 and Col 4; line 69 respectively) thus one of ordinary skill in the art would expect calcium to be added as a constituent and it would have been obvious to one of ordinary skill in the art to use the glass precursor from the hoppers at the time at which one is to manufacture the glass.  The amount of time at which the precursor is stored does not change the method of manufacture of the overall glass.
Alternatively, Ingram discloses a similar method of manufacturing glass [0006] with overlapping ranges with the glasses of Slade disclosed in Col 3; lines 32-43, Col 4; lines 64-72.  Ingram discloses quicklime, or CaO, offers the option of using less energy but is highly reactive with free water/hydration or moisture in batch components causing the batch to stick together thus “properly retarded quicklime will have reduced reactivity with any water from the batch and have better flow characteristics” [0006].
properly retarded [0006]) in view of Ingram.  
MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to add CaO between 1-20% of the total after a delay of at least 10 minutes or at least 1 hour since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art 
One of ordinary skill in the art would be motivated to optimize the amount of added CaO to obtain the desired amount of CaO in the final glass composition (overlapping ranges of Slade and Ingram) and use less energy in the glass melting process, and better flow characteristics as taught by Ingram.  One of ordinary skill in the art would be motivated to optimize the time delay based on usage timing of the agglomerate as taught by Slade or to control the reactivity as taught by Ingram since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 6, Ingram alone fails to said delay is less than 72 hours and the initial temperature of the raw materials is at least 30°C.
Ingram discloses a similar method of manufacturing glass [0006] with overlapping ranges with the glasses of Slade disclosed in Col 3; lines 32-43, Col 4; lines 64-72.  Ingram discloses quicklime, or CaO, offers the option of using less energy but is highly reactive with free water/hydration or moisture in batch components causing the batch to stick together thus “properly retarded quicklime will have reduced reactivity with any water from the batch and have better flow characteristics” [0006].
It would be obvious to one of ordinary skill in the art to add the necessary amount of CaO at the necessary delayed time (properly retarded [0006]) in view of Ingram.  
MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to add CaO within the necessary delay of at least 10 minutes or at least 1 hour since it has been held that 
One of ordinary skill in the art would be motivated to optimize the time delay based on usage timing of the agglomerate as taught by Slade or to control the reactivity as taught by Ingram since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Additionally, MPEP 2144.04 states
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious

Slade discloses all of the ingredients of the present glass thus it would be obvious to one of ordinary skill in the art to try changing the sequence or time in which the ingredients are mixed with the obvious likelihood that this would lead to success, particularly where the quick reactivity of the quicklime is pointed out by Ingram, because as pointed out by KSR
KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

	Regarding claim 12, Slade does not disclose adding moisture to the sand and moisture is added later to agglomerate the sand-soda ash mixture thus it would be obvious to one of ordinary skill in the art that the sand is dry prior to the addition of moisture.	

MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One skilled in the art would be motivated to optimize the amount of water to agglomerate the sand- light soda ash mixture as indicated by Slade.
Regarding claim 14, Slade discloses the addition of quicklime and no deliberate addition of aluminum oxide.
Regarding claim 16, Slade discloses the glass precursor mixture is prepared in the solid state given the broadest reasonable interpretation in view of the specification.
Furthermore,
MPEP 2144.05 states
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 17, the precursor mixture is prepared at about 150–300 degrees F which overlaps room temperature.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Soda Solvay ® Light as provided herein by SOLVAY CHEMICALS INTERNATIONAL Rue du Prince Albert, 44 B-1050 Brussels 01/2011 referred to as Solvay herein after.
Regarding claim 4, The combined teachings of Slade and Ingram discloses the light soda ash, or sodium carbonate, has a particle size as disclosed in (Col 2; lines 1-9) of Slade however fail to disclose the exact dimensions of light soda ash as required by present claim 4.
Solvay discloses light soda ash for use in glass, Page 1 “Glass Industry – Raw Material for melting”, wherein the particles sizes overlap those of present claim 4, Page 2.
MPEP 2144.05 establishes that ranges overlapping the claimed ranges establish a prima facie case of obviousness as described in multiple cases upheld and included herein below.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id
Additionally,

Slade uses light soda ash in manufacturing glass.  Solvay discloses overlapping particle sizes of light soda ash for the use in manufacturing glass thus one of ordinary skill in the art would be motivated to substitute the light soda ash in the invention of Slade with that of Solvay for the predictable results of manufacturing glass.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Curll (US 2239880 A) referred to as Curll herein after.
Regarding claim 18, Slade discloses firing the mixture in a furnace but fails to disclose what type.
Curll discloses that combustion and electric furnaces are both known furnaces (Page 5; Col 1; lines1-15) used in silica sand and soda ash glass manufacturing (Page 4; Col 2; lines 3-24) thus it would be obvious to one of ordinary skill in the art to use either suitable furnace as taught by Curll.
(Page 5; Col 1; lines 25-42) 35-60 mesh however; more finely pulverized sand speeds up the reaction   
Regarding claims 7-9, The combined teachings of Slade and Ingram disclose all the aspects of the present invention except for the particle size of the quicklime.  However, in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to create of the method of Slade and Ingram with the Alternatively one skilled in the art would be motivated to optimize the dimensions of the quicklime to vary the exposed surface area because Ingram points out the surface area relative to the particle size alters the flow characteristics of the quicklime [0034] and Curll also indicates finely pulverized material speeds up the reaction (Page 5; Col 1; lines 26-41).
In addition it is the position of the examiner that the disclosure provides no evidence of criticality over the prior art with regard to the relative dimensions of the quicklime particles.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Hockman et al. (US 20030052434 A1) referred to as Hockman herein after.
Regarding claims 10-11, the combined teachings of Slade and Ingram do not disclose the size of the particulate precursor mixture formed.
In an analogous art, Hockman discloses a glass batch formed of silica sand and Calcium oxide [0010]-[0011].  
MPEP 2144.05 establishes that ranges overlapping the claimed ranges establish a prima facie case of obviousness as described in multiple cases upheld and included herein below.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

Hockman discloses the particulate is preferably 90 mass percent finer than about 150 micrometers because a product of such size and character enhances feed and produces agglomerates which are homogenous and react to a high degree of completion [0014]. Thus one of ordinary skill in the art would be motivated to optimize the particle size of the precursor to enhance the feed and achieve a homogenous reaction.
It would be obvious that one skilled in the art would store the particulate until usage is necessary.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Dewet-Smith et al. (US 20120216574 A1) referred to as Dewet-Smith herein after
Regarding claim 15, Slade fails to specify adding cullet before or after adding the calcium oxide.
In an analogous art of making a soda-lime silicate glass Dewet-Smith discloses adding cullet, such as recycled glasses and or other components [0013] (40) of Fig 1 to obtain the desired final glass.  It would be obvious to one of ordinary skill in the art at the time of the invention to obtain the final desired glass, or recycle rejected or previous glass, i.e. cullet in its broadest reasonable interpretation in light of the specification.



US 3441396 A agglomerated particles, calcined pellets, crushed 16 mesh Tyler standard screen
US 3589885 A overall particle size of 8-100 mesh- reducing agent  of sulfate added later, alkaline can be reducing agent
US 3870496 A soda lime 2-20 microns Table I-II
US 4349366 A sand soda ash, CaO .42 sand
*US 5395806 A mixture of glass batch crushed to less than 14 mesh, Ex V sand 295, soda ash 54, cullet, mixture of less than 0.1 mm, 20-60% moisture
US 4243423 A water removed by calcination
US 20040204304 A1 amount of quicklime relative to other glass batch components
US 6395205 B1 creation of gas upon rapid reaction of CaO with water
US 4526603 A CaO reacts quickly with water or acid (phosphoric), claim 10- delayed adding of CaO and acid
US 10597325 B2 quicklime  controlling, postponing hydration
Dewet-Smith et al. (US 20120216574 A1) combination of embodiments

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741